 
EXHIBIT 10.1

AGREEMENT
 
This Agreement (this “Agreement”) is entered into as of October 7, 2010, by and
among Baker Street Capital L.P., a Delaware limited partnership (“BSC LP”),
Baker Street Capital Management, LLC, a California limited liability company and
the general partner of BSC LP (“Baker Street Capital Management”), and Vadim
Perelman, an individual and the managing member of Baker Street Capital
Management (“Perelman”, together with BSC LP, Baker Street Capital Management
and any other persons or entities with which any of them may constitute a
“group” within the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and all their respective Affiliates
and Associates are hereinafter referred to as the “Baker Street Group”), and
Hollywood Media Corp., a Florida corporation (the “Company”).  Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in the Rights Agreement (as defined below).


WHEREAS, on September 30, 2010, the Baker Street Group filed a Schedule 13D with
the U.S. Securities and Exchange Commission (“SEC”) first disclosing that it was
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) as of
September 29, 2010, of 5,196,676 shares of the Company’s common stock, par value
$.01 per share (“Common Stock”), representing approximately 16.7% of the Common
Stock then outstanding;


WHEREAS, the Company and American Stock Transfer & Trust Company are parties to
an Amended and Restated Rights Agreement, dated as of August 23, 1996, as
amended by Amendment No. 1 dated as of December 9, 2002 and Amendment No. 2
dated as of September 1, 2006 (as so amended, the “Rights Agreement”);


WHEREAS, Section 1(a) of the Rights Agreement generally provides that any Person
which, together with all of such Person’s Affiliates and Associates, is the
Beneficial Owner of 15% or more of the then outstanding Voting Stock of the
Company shall be deemed an “Acquiring Person” unless the Board of Directors of
the Company (the “Board”) determines in good faith that such Person became the
Beneficial Owner of 15% or more of the then outstanding Voting Stock
inadvertently, and such Person divests as promptly as practicable (as determined
in good faith by the Board) a sufficient number of shares of Common Stock so
that such Person would no longer be an “Acquiring Person”;


WHEREAS, the Baker Street Group has advised the Company that on September 29,
2010, the Baker Street Group inadvertently acquired Beneficial Ownership of 15%
or more of the Voting Stock outstanding and that it will divest itself, as
promptly as practicable, of a sufficient number of shares of Common Stock so
that it Beneficially Owns less than 15% of the Voting Stock outstanding;


WHEREAS, the parties hereto desire to enter into this Agreement to support a
good faith determination by the Board, in accordance with the last sentence of
Section 1(a) of the Rights Agreement, that the Baker Street Group will not be
deemed an “Acquiring Person” for purposes of the Rights Agreement as a result of
the Baker Street Group’s September 29, 2010 acquisition of shares of Common
Stock;

 
1

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth in this Agreement, the parties hereby agree as follows:


1. Representations and Warranties of the Baker Street Group.  The Baker Street
Group represents and warrants to the Company that:  (a) the Baker Street Group
is the Beneficial Owner of 5,196,676 shares of Common Stock (the “Owned Shares”)
as of the date hereof; (b) other than the Owned Shares, the Baker Street Group
does not Beneficially Own any Voting Stock; (c) the Baker Street Group
inadvertently became the Beneficial Owner of 15% or more of the Voting Stock
then outstanding as a result of its acquisition of shares of Common Stock on
September 29, 2010, and it was then unaware of the applicability of the Rights
Agreement; (d) the Owned Shares were not acquired and are not held for the
purpose of or with the effect of changing or influencing the control of the
Company and were not acquired and are not held in connection with or as a
participant in any transaction having that purpose or effect; and (e) this
Agreement has been duly and validly executed and delivered by each of BSC LP,
Baker Street Capital Management and Perelman and (assuming the due execution and
delivery thereof by the Company) constitutes the legal, valid and binding
obligation of each of BSC LP, Baker Street Capital Management and Perelman,
enforceable against each of them in accordance with its terms.


2. Term.  The term (the “Term”) of this Agreement shall commence on the date
hereof and shall continue until the date on which the Baker Street Group
Beneficially Owns less than 15% of the Voting Stock then outstanding.


3. Required Divestiture.  The Baker Street Group shall divest a sufficient
number of shares of Common Stock so that the Baker Street Group is the
Beneficial Owner of less than 15% of the outstanding Voting Stock by no later
than the six month anniversary of the date of this Agreement.


4. Voting and Standstill Provisions.


(a) Restrictions on Voting.  During the Term of this Agreement, the Baker Street
Group agrees that all of the Voting Stock Beneficially Owned by the Baker Street
Group in excess of 14.99% of the Voting Stock then outstanding shall be voted by
the Baker Street Group either (i) in proportion to the votes cast by all holders
of Voting Stock other than the Baker Street Group or (ii) in accordance with the
recommendation of the Board.  At the Company’s request, the Baker Street Group
shall provide the Company with evidence of the Baker Street Group’s compliance
with this Section 4(a).


(b) Restrictions on Certain Actions by the Baker Street Group.  During the Term
of this Agreement, the Baker Street Group covenants that it will not, and will
cause each of its Affiliates and Associates not to, singly or as part of a
partnership, limited partnership, syndicate or other group (as those terms are
used in Section 13(d)(3) of the Exchange Act), directly or indirectly:


(i)  
acquire, offer to acquire or agree to acquire, by purchase, exchange or
otherwise, Beneficial Ownership of any Voting Stock;


 
2

--------------------------------------------------------------------------------

 



(ii)  
make, or in any way participate in any “solicitation” of “proxies” to vote (as
such terms are used in the proxy rules of the SEC promulgated pursuant to
Section 14 of the Securities Exchange Act), solicit any consent or communicate
with or seek to advise or influence any person or entity with respect to the
voting of any Voting Stock or become a “participant” in any “solicitation in
opposition” (as such terms are defined or used in Rule 14a-6 and Item 4 of Rule
14a-101 under the Exchange Act) with respect to the Company;



(iii)  
form, join, encourage or in any way participate in a “group” within the meaning
of Section 13(d)(3) of the Exchange Act with respect to any Voting Stock (other
than a “group” that includes all or some lesser number of the persons identified
as part of the Baker Street Group, but does not include any other members who
are not currently identified as members of the Baker Street Group as of the date
hereof);



(iv)  
deposit any Voting Stock into a voting trust or, other than as set forth in this
Agreement, subject any such Voting Stock to any arrangement or agreement with
respect to the voting thereof;



(v)  
initiate, propose or otherwise solicit shareholders for the approval of one or
more shareholder proposals with respect to the Company as described in Rule
14a-8 under the Exchange Act, or induce or attempt to induce any other person to
initiate any shareholder proposal;



(vi)  
nominate any person as a director who is not nominated by the then incumbent
Board, seek to place a representative on the Board or seek the removal of any
member of the Board;



(vii)  
act to seek or control, disrupt or influence the management, policies, or
affairs of the Company;



(viii)  
advise, assist or encourage any third party to do any of the foregoing; or



(ix)  
make any public disclosure, or take any action that might result in the Company
having to make a public announcement regarding any of the foregoing.



5. SEC Compliance.  The Baker Street Group covenants that (a) it will comply
with all of the applicable reporting obligations under Sections 13 and 16 of the
Exchange Act and the rules promulgated thereunder, including promptly amending
its Schedule 13D for entering into this Agreement and (b) it will comply with
the conditions of Rule 144 promulgated under the Securities Act of 1933, as
amended, to the extent, and if applicable, and for so long as such provisions
are applicable to the Baker Street Group.

 
3

--------------------------------------------------------------------------------

 

6. Specific Performance.  The Baker Street Group acknowledges and agrees that
the Company would be irreparably injured if any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached or threatened to be breached and that money damages are an
inadequate remedy for an actual or threatened breach of this
Agreement.  Therefore, the Baker Street Group agrees that the Company will be
entitled to injunctive relief or other equitable remedies to prevent breaches or
threatened breaches of this Agreement and to enforce specifically its
provisions, without proof of actual damages, and the Baker Street Group further
waives any requirement for the securing or posting of any bond in connection
with any such remedy.  Such remedy shall not be deemed to be the exclusive
remedy for the Baker Street Group’s breach or threatened breach of this
Agreement, but shall be in addition to any other remedy to which the Company may
be entitled at law or in equity.


7.  Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated by
such parties and may be amended only by an agreement in writing executed by both
parties.


8. Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.


9. Counterparts.  This Agreement may be executed in counterparts (each of which
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties hereto.  Signatures of the parties transmitted by facsimile
or other electronic transmission shall be deemed to be their original signatures
for all purposes.


10. Notices.  All notice, requests, demands and other communications required or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, facsimile transmission or air courier guaranteeing overnight
delivery:


(a) if to the Company, to:


Hollywood Media Corp.
2255 Glades Road, Suite 221A
Boca Raton, Florida 33431
Attention: Mitchell Rubenstein
Facsimile: (561) 998-2974



 
4

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:
 
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Richard Levine & Raymond Gietz
Facsimile: (212) 310-8007


(b) if to the Baker Street Group, to


Baker Street Capital Management, LLC
12026 Wilshire Blvd., Unit 502
Los Angeles, California 90025
Attention: Vadim Perelman
Facsimile: (310) 733-5695


with a copy (which shall not constitute notice) to:


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky
Facsimile: (212) 451-2222


All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a business day in the place of
receipt.  Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding business day in the place of
receipt.


11. Successors and Assigns.  This Agreement shall inure to the benefit of any
successor or assign of the Company.


12. Florida Contract.  This Agreement shall be deemed to be a contract made
under the laws of the State of Florida and for all purposes shall be governed by
and construed and enforced in accordance with the laws of such state applicable
to contracts to be made and performed entirely within such state.


[Signature page follows]



 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
BAKER STREET CAPITAL L.P.
 
By:  Baker Street Capital Management, LLC, its general partner
 
By:  Vadim Perelman, its managing member
         
 
  /s/ Vadim Perelman       Vadim Perelman  






  BAKER STREET CAPITAL MANAGEMENT, LLC          
 
By:
/s/ Vadim Perelman       Name:  Vadim Perelman       Title:  Managing Member    
     


 

 
VADIM PERELMAN
         
 
 /s/ Vadim Perelman     Vadim Perelman   

 



  HOLLYWOOD MEDIA CORP.          
 
By:
/s/ Mitchell Rubenstein       Name:  Mitchell Rubenstein       Title:  Chief
Executive Officer  




 


6